DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 9, 2022. Claims 12-31 are pending. Claims 12-21, 23, 27, 30 and 31 are amended. Claims 1-11 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Jackson (Reg 66,272) on June 29, 2022.

The claims have been amended as follows: 



12. (currently amended) A feature creation system that facilitates data mining operations used to produce training data sets to improve accuracy  of machine learning models, the system comprising:
a computer with a processor and a memory, the computer configure[[s]]d to receive [[a]] a first table and a second table, the first table including multiple rows and including a prediction object and a value for a first attribute, and the second table including multiple rows and a value for a second attribute, the first and second attributes used as features for training a machine learning model to generate prediction results for the prediction object;
the computer further configured to determine a similarity between one or more of the values of the first and second attributes based on a similarity function used to calculate a degree of similarity between the first attribute and the second attribute based on a threshold value[[,]] for the degree of similarity;
the computer further configured to generate from the first table and the second table, feature candidates that influence the prediction object based on a joining condition that includes the degree of similarity between the one or more values of the first and second attributes, and a reduction condition, the joining condition used to join one or more records included in the first table and one or more records included in the second table, the reduction condition used to determine a reduction method for reducing a plurality of records and columns in the second table, the feature candidates including values for the first and second attributes that satisfy the similarity condition 
the computer further configured to selects a feature for prediction from the feature candidates; and
the computer further configured to train a prediction model using the selected feature.

16. (currently amended) The feature creation system  of claim 12, wherein the first attribute and the second attribute are temporal attributes, and the similarity function calculates a high value for the similarity based on a small time difference between the temporal attributes.

17. (currently amended) The feature creation system  of claim 12, wherein the first attribute and the second attribute are character string attributes, and the similarity function calculates a high value for the similarity based on a high degree of matching of texts represented by the character string attributes.

18. (currently amended) The feature creation system  of claim 12, wherein the first attribute and the second attribute are structural attributes, and the similarity function calculates a high value for the similarity based on a near distance between the structural attributes and a common node.

21. (currently amended) A method that facilitates data mining operations used to produce training data that can be used to improve the accuracy of machine learning models, the method comprising:
storing in a storage unit a first table and a second table, the first table including multiple rows, having a value for a prediction object and a value for a first attribute, and the second table including multiple rows having a value for a second attribute, the first and second attributes used as features for training a machine learning model to generate prediction results for the prediction object;
determining a similarity between one or more of the values of the first and second attributes based on a similarity function used to calculate a degree of similarity between the one or more values of the first attribute and the second attribute, and a similarity condition that includes a threshold value for the degree of similarity; 
generating from the first table and the second table, feature candidates that influence the prediction object based on a joining condition that includes the degree of similarity between the one or more values for the first and second attributes and a reduction condition, the joining condition used to join one or more records included in the first table and one or more records included in the second table, the reduction condition used to determine a reduction method for reducing a plurality of records and columns in the second table, the feature candidates including values for the first and second attributes that satisfy the similarity condition; 
selecting an optimum feature for prediction from the feature candidates; and 
training a prediction model using the optimum feature.

24. (currently amended) The method of claim 21, wherein the first attribute and the second attribute are geographical attributes, and the similarity function calculates a high value for the similarity based on a near distance between the geographical attributes.

25. (currently amended) The method of claim 21, wherein the first attribute and the second attribute are temporal attributes, and the similarity function calculates a high value for the similarity based on a small time difference between the temporal attributes.

26. (currently amended) The method of claim 21, wherein the first attribute and the second attribute are character string attributes, and the similarity function calculates a high value for the similarity based on a high degree of matching of texts represented by the character string attributes. 

27. (currently amended) The method of claim 21, wherein the first attribute and the second attribute are structural attributes, and the similarity function calculates a high value for the similarity based on a near distance between the structural attributes and a common node.

30. (currently amended) A non-transitory computer readable media software instructions that perform a method in a computer with a processor and a memory, the method comprising:
receiving, by [[a]] the computer , the first and second attributes used as features for training a machine learning model to generate prediction results for the prediction object; 
determining a similarity between one or more of the values of the first and second attributes based on a similarity function used to calculate a degree of similarity between the one or more values for the first attribute and the second attribute, and a similarity condition that includes a threshold value for the degree of similarity; 
generating from the first table and the second table, feature candidates that influence the prediction object based on a joining condition that includes the degree of similarity between the one or more values for the first and second attributes and a reduction condition, the joining condition used to join one or more records included in the first table and one or more records included in the second table, the reduction condition used to determine a reduction method for reducing a plurality of records and columns in the second table, the feature candidates including values for the first and second attributes that satisfy the similarity condition; 
selecting a feature for prediction from the feature candidates; and 
training a prediction model using the selected feature. 

31. (currently amended) The non-transitory computer readable media according to claim 30, wherein the joining condition is selected from a plurality of joining conditions and the reduction condition is selected from a plurality of reduction conditions, wherein the number of the feature candidates generated is equivalent to a number of combinations consisting of at least one joining condition selected from the plurality of joining conditions and at least one reduction condition selected from the plurality of reduction conditions. 

Response to Arguments
Referring to the objections to claims 27 and 31, Applicant’s amendments are acknowledged. As such, the objections to claims 27 and 31 are withdrawn. 
Referring to the 35 USC 112(f) interpretation of claims 12, 14 and 19, Applicant’s amendments to the claims to remove the generic placeholder terminology are acknowledged. As such, the aforenoted claims are no longer being interpreted under 35 USC 112(f). 
Referring to the 35 USC 101 rejections of claims 12, 13, 19, 21, 22, 28, 30 and 31, Applicant’s amendments are acknowledged. As such, the 35 USC 101 rejection is withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/22, 3/23/22 and 6/9/22 are being considered by the examiner.

Allowable Subject Matter
Claims 12-31 are allowed for the reasons stated in the Non-final Office action dated March 4, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167